WRIT GRANTED AND MADE PEREMPTORY. Through the enactment of LSA-Ch.C. Art. 1015(3), (4) and (5) the legislature created additional exceptions to the qualified privilege between the patient and her health care provider by making the mental health of the parent and her willingness and ability to reform relevant.
The communications between TLB and the health care providers in counseling and treatment sessions arranged by the State of Louisiana are relevant to this termination of parental rights proceeding which concern allegations of parental mistreatment and allegations that the parent is now “unfit” to retain parental control and that there is no reasonable expectation of the parent’s reformation in the foreseeable future.